PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,947,589
Issue Date: 16 Mar 2021
Application No. 15/063,278
Filing or 371(c) Date: 7 Mar 2016
For: VARIETAL COUNTING OF NUCLEIC ACIDS FOR OBTAINING GENOMIC COPY NUMBER INFORMATION

:
:
:   REDETERMINATION OF 
:   PATENT TERM ADJUSTMENT 	
:
:
:


This is a decision on patentee’s “REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT” filed May 13, 2021, requesting the Office adjust the patent term adjustment (PTA) from 45 days to 79 days.  

The Office has re-determined the PTA to be 66 days. 

This redetermination of patent term adjustment is NOT the Director’s decision on the patentee’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).


Relevant Procedural History
	
On March 16, 2021, this patent issued with a PTA of 45 days. On May 13, 2021, patentee filed the present request for redetermination of patent term adjustment seeking 79 days of patent term adjustment. 


Decision

The PTA is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula is be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap – Applicant Delay

The patent set forth a PTA of 45 days based on the following: 

A period of delay under 35 U.S.C. 154(b)(1)(A) (“A Delay”) of 333 days;
A period of delay under 35 U.S.C. 154(b)(1)(B) (“B Delay”) of 171 days;
The period of delay under 35 U.S.C. 154(b)(1)(C) (“C Delay”) of 0 days;
The number of days of overlapping delay (“Overlap”) between the periods of A Delay, B Delay, and C Delay of 0 days; and
The period of delay under 35 U.S.C. 154(b)(2)(C) (“Applicant Delay”) as 459 days.

333 days of A Delay + 171 days of B Delay + 0 days of C Delay - 0 days of Overlap – 459 days = 45 days.

The Office notes that final rule changes set forth in Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 FR 36335 (June 16, 2020) apply to original utility an plant patents issuing from applications filed on or after May 29, 2000, in which a Notice of Allowance was mailed on or after July 16, 2020. The Office notes that utility patent No. 10,947,589 issued from an application filed on March 7, 2016, after May 29, 2000, and where a Notice of Allowance was mailed on December 18, 2020, after July 16, 2020. Therefore, the Office will apply the rule changes set forth in Supernus when issuing its redetermination on PTA.
The Office has determined the correct amount of PTA is 66 days (333 days of A Delay + 171 days of B Delay + 0 days of C Delay - 0 days of Overlap – 438 days of Applicant Delay).


“A” Delay
 
Patentee and the Office agree the amount of “A” delay is 333 days.  


“B” Delay
  
Patentee and the Office agree about the amount of “B” delay is 171 days. 


“C” Delay

Patentee and the Office agree that the amount of “C” delay under 37 CFR 1.703(e) is 0 days.  


Overlap
 
Patentee and the Office agree the amount of overlapping days between the “A” delay and “B” delay periods is 0 days. 



Applicant Delay

Patentee and the Office disagree about the amount of “B” delay.

Patentee disputes the Office’s prior determination of 459 days of applicant delay. Patentee avers the correct amount of applicant delay is 425 days. In particular, patentee solely disagrees with the Office’s calculation of the period of reduction for the filing an amendment under § 1.312 on January 12, 2021, after the mailing of the Notice of Allowance. Patentee maintains the applicant delay under 37 CFR 1.704(c)(10) is 21 days, the number of days beginning on January 12, 2021 (date the amendment under § 1.312 was filed), and ending on February 11, 2021 (date the Notice of Acceptance under 37 CFR 1.48(f) was mailed).

As stated above, the Office will apply the rule changes set forth in Supernus when issuing its redetermination on PTA. 

37 CFR 1.704(c)(10) states,

Submission of an amendment under § 1.312 or other paper, other than an amendment under § 1.312 or other paper expressly requested by the Office or a request for continued examination in compliance with § 1.114, after a notice of allowance has been given or mailed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date of mailing of the notice of allowance under 35 U.S.C. 151 and ending on the date the amendment under § 1.312 or other paper was filed; 

The Office has recalculated the number of days of applicant delay as part of the Office’s redetermination of the PTA and found applicant delay is 438 days. 

Applicant delay includes the following period:

92 days of applicant delay under 37 CFR 1.704(b) for the number of days beginning on July 18, 2018 (day after the date that is three months after the date of mailing or transmission of the Office communication notifying the applicant of the rejection, objection, argument, or other request) and ending on October 17, 2018 (date the reply was filed)
91 days of applicant delay under 37 CFR 1.704(b) for the number of days beginning on March 1, 2019 (day after the date that is three months after the date of mailing or transmission of the Office communication notifying the applicant of the rejection, objection, argument, or other request) and ending on May 30, 2019 (date the reply was filed)
91 days of applicant delay under 37 CFR 1.704(b) for the number of days beginning on January 4, 2020 (day after the date that is three months after the date of mailing or transmission of the Office communication notifying the applicant of the rejection, objection, argument, or other request) and ending on April 3, 2020 (date the reply was filed)
130 days of applicant delay under 37 CFR 1.704(c)(8) for the number of days beginning on April 4, 2020 (day after the date the initial reply was filed) and ending on August 11, 2020 (date the supplemental reply or other paper, other than a supplemental reply or other paper was filed)
34 days of applicant delay under 37 CFR 1.704(c)(10) for the number of days beginning on December 19, 2020 (day after the date of mailing date of the notice of allowance under 35 U.S.C. 151) and ending on January 21, 2021 (date the amendment under § 1.312 or other paper was filed).

Consistent with the rule change to 37 CFR 1.704(c)(10), the Office has determined the amount of applicant delay for the filing of the amendment under § 1.312 on January 21, 2021, after the mailing of the Notice of Allowance on December 18, 2020, is 34 days. Accordingly, the Office will remove the period of reduction of 55 days and enter a period of reduction of 34 days. 

The Office finds applicant delay is 438 days.


Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA


USPTO’s Calculation:

333 + 171 + 0 – 0 – 438= 66 days

Patentee’s Calculation:

333 + 171 + 0 – 0 – 425 = 79 days


Conclusion

Patentee is entitled to PTA of 66 days.  Using the formula “A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X, the amount of PTA is calculated as follows: 333 + 171 + 0 – 0 – 438 = 79 days.  

If patentee continues to disagree with the Office’s redetermination of patent term adjustment, patentee has two (2) months from the date of this redetermination to request reconsideration of the patent term adjustment without paying any additional petition fee. This two-month period is extendable under 37 CFR 1.136(a). However, if patentee responds more than two months after the mail date of the redetermination, patentee is required to pay the extension of time fee. After the period to respond has expired, the Office will sua sponte issue a certificate of correction adjusting the PTA to 66 days.

Questions related to this matter may be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosures:  	Adjusted PTA calculation
Draft Certificate of Correction